Citation Nr: 0516120	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  99-24 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied the benefit sought on 
appeal.  In June 2003 and June 2004, the Board remanded the 
case to the RO for further development.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  The veteran's service-connected low back disorder has 
likely resulted in severe overall limitation of lumbar spine 
motion and related functional loss.


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no higher, for low 
back disability have been met.  38 U.S.C.A. §§ 1155, 7104 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2003) and 5239 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The appellant has been notified consistent with requirements 
under the VCAA in  letters dated in July 2003, June 2004 and 
September 2004 and in the statement of the case and 
supplemental statements of the case.  These documents in 
combination informed the veteran of the information and 
evidence necessary to substantiate the claim, which evidence 
he was expected to submit, and which evidence VA would 
attempt to obtain for him.  He was also requested to inform 
the RO of any further evidence the claimant wanted VA to 
attempt to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The record reflects that the RO has made 
reasonable efforts to obtain relevant medical and other 
evidence adequately identified by the appellant in support of 
his claim.  The veteran has been afforded relevant 
examination.  

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case because 
VCAA did not exist at that time.  However, after VCAA-
compliant notice was sent, the claim was readjudicated 
without "taint" from prior adjudication.  Thus, to decide 
the appeal now would not be prejudicial.  The Board finds 
that VA has complied with the VCAA duties to notify and 
assist.

II.  Analysis

The veteran is claiming that he is entitled to an increased 
rating for his service-connected low back disability.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases in which 
service connection already has been established, and an 
increase in the disability rating is at issue, as here, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements and testimony describing the 
symptoms of his service-connected disorder are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements and testimony must be 
considered with the clinical evidence of record and in 
conjunction with the pertinent rating criteria.

VA must consider all the evidence of record to determine when 
an ascertainable increase occurred in the rated disability.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999).  The primary concern in a 
claim for an increased evaluation for a service-connected 
disorder is the current level of disability.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board has reviewed all the evidence of record including 
service medical records and private and VA medical records 
since service, with an emphasis on the more recent evidence 
dated beginning from the year prior to receipt, in January 
1999, of the veteran's claim for an increase.  The more 
recent evidence consists of contentions of the veteran; 
various VA and private medical records reflecting treatment 
from 1998 through 2005 for different medical conditions and 
disorders; and reports of VA examinations in June and July 
1999, January and April 2003, and July 2004.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on his behalf 
is extensive and will not be discussed in total detail.  The 
Board will summarize the relevant evidence where appropriate 
and material to the issue here.

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

In the August 1999 rating decision from which the veteran 
appealed, the RO evaluated the veteran's service-connected 
low back disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5295, for lumbosacral strain, and denied the veteran's claim 
for an increased rating in excess of 20 percent.  At that 
time, the RO determined that the medical evidence indicated 
that there was no spasm or tenderness noted; range of motion 
was 80 degrees of flexion and 20 degrees of extension; and 
pain on motion, greater on extension.  

Subsequently, following back surgery in March 2002, in a May 
2002 rating decision the RO granted a temporary total 
disability evaluation under 38 C.F.R. § 4.30, effective from 
March 27, 2002.  Thereafter in a February 2003 rating 
decision, the RO reverted the assigned rating to 20 percent, 
effective April 1, 2003, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, for moderate limitation of motion of the lumbar 
spine.  

During the course of this appeal the regulations for rating 
disabilities of the spine were twice revised effective 
September 23, 2002, and effective September 26, 2003. See 67 
Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 
27, 2003). VA's General Counsel, in a precedent opinion, held 
that when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The veteran was notified of the revisions in the January 2005 
supplemental statement of the case.  

Prior to September 23, 2002 the Rating Schedule provided 
evaluations for intervertebral disc syndrome when the 
disorder is shown to be mild (10 percent); moderate with 
recurring attacks (20 percent); severe with recurring attacks 
and intermittent relief (40 percent); or pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief (60 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
before September 23, 2002).

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months (10 percent), with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
(20 percent), with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months (40 percent), or with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002).

It was noted that for purposes of evaluations, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  It was further noted that 
when evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes 
and neurologic disabilities were to be evaluated separately 
using criteria for the most appropriate neurologic diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(2).  If intervertebral disc syndrome was present in more 
than one spinal segment, provided that the effects in each 
spinal segment were clearly distinct, each segment of the 
spine was to be evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3).

Prior to September 26, 2003, the Rating Schedule provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective before September 23, 2002).  

For lumbosacral strain ratings were provided when there was 
evidence of characteristic pain on motion (10 percent); 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, unilateral, in a standing position (20 
percent); or listing of the whole spine to the opposite side 
with a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent).  See 38 
C.F.R. § 4.71, Diagnostic Code 5295 (effective before 
September 23, 2002).

The Rating Schedule provides that traumatic and degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2004).  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.

The Court had also held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995). VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2003).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA 
General Counsel opinion has held that Diagnostic Code 5293, 
intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).

The Rating Schedule also provides ratings for disability of 
the sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent),or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2003).  The term "incomplete paralysis" indicates a degree 
of lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree. The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, The Spine (effective from September 26, 
2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

For unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent); and

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion. 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

Range of motion measurements are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).

During a June 1999 VA joints examination, the veteran 
reported that his back condition had progressively worsened, 
and that the back freezes up at times.  He had difficulty 
walking at times, had to be careful with any bending or 
lifting, and described intermittent episodes of pain 
radiating from the back into both legs to about the knees.  
He also had intermittent numbness and tingling from the back 
to about the knees.  

Examination of the back showed that he was able to stand 
erect.  There was no spasm or tenderness of the back.  On 
range of motion testing, he had 80 degrees of flexion and 20 
degrees of extension; and had pain on motion, which was 
greater on extension than flexion.  He had 30 degrees of 
right and left lateral bending with pain on extremes of 
motion.  He had 35 degrees of right and left lateral rotation 
with pain on extremes of motion.  On neurological evaluation 
of the lower extremities, he had 5/5 strength; was able to 
heel and toe walk, and to squat and rise.  Reflexes were 
intact at the knees and ankles.  Sensation of pinprick was 
intact bilaterally.  On sitting with straight leg raising 
examination he had mild pain bilaterally.  The examiner 
opined, with respect to Deluca provisions, that the veteran 
had pain on motion as noted, and that pain could further 
limit functional ability during flare-ups with increased use, 
but it was not feasible to express this in terms of 
additional limitation of motion with any degree of medical 
certainty.  The report contains an impression of 
spondylolisthesis.

VA medical records show that the veteran underwent surgery in 
treatment of L5-S1 spondylolisthesis in March 2002. 

During a January 2003 VA joints examination, the veteran 
reported complaints of chronic pain which varied in severity.  
He had difficulty moving after sitting or laying down for any 
period.  He described pain radiating into both legs down to 
the feet.  He sometimes had numbness and tingling into the 
lower extremities.  He reported that his ankles felt weak at 
times.  He had no loss of bowel or bladder control.  

On examination, the veteran was able to stand erect.  He had 
a well-healed surgical scar in the midline of the lower back 
region.  No visible or palpable spasm was seen.  No 
tenderness to palpation was noted.  On range of motion 
testing, the veteran had 50 degrees of flexion and 10 degrees 
of extension.  He had 10 degrees of right and left lateral 
bending.  There was pain on motion.  On neurological 
evaluation of the lower extremities, there were no focal 
strength deficits.  Reflexes were intact at the knees and 
ankles.  Sensation to light touch was intact at the lower 
extremities.  The veteran had pain bilaterally on straight 
leg raising examination.  No radicular pain was noted.  

The examination report contains a diagnosis of chronic low 
back pain with L5-S1 spondylolisthesis; status post L4-5 and 
L5-S1 decompression with posterior lumbar interbody fusion 
and instrumented posterior transverse process fusion.  The 
examiner opined, with respect to Deluca provisions, that the 
veteran had pain on motion, and pain could further limit 
function during flare-ups or with increased use, but that it 
was not feasible to express this in terms of additional 
limitation of motion with any degree of medical certainty.  
The examiner opined that the convalescent period should be 
extended to one year from the surgery date.

The January 2003 report of VA X-ray examination of the lumbar 
spine contains an impression of status post surgical repair 
of grade I spondylolisthesis of L5 on S1.  There were no 
findings in that report of any arthritis condition.

During an April 2003 VA joints examination, the veteran's 
complaints were essentially unchanged.  He continued to have 
chronic pain which varies in severity, and radiated into both 
legs down to the feet.  His knees bothered him more now than 
previously.  He reported no loss of bowel or bladder control.  

On examination, the veteran was able to stand erect.  He had 
a well-healed surgical scar in the midline of the lower back.  
There was no visible or palpable spasm but he had tenderness 
to palpation in the midline of the back.  He had 55 degrees 
of flexion; 10 degrees of extension; 15 degrees of right and 
left lateral bending.  He had increased pain on motion.  On 
neurological evaluation of the lower extremities, no focal 
strength deficits were shown.  Reflexes and sensation were 
intact in the lower extremities.  On supine straight leg 
raising examination, minimal elevation of either leg caused 
complaints of back and leg pain.  On sitting straight leg 
raising examination, he could raise the legs to 90 degrees, 
but indicated this caused back and leg pain.  The report 
concludes with the same impression and concluding remarks 
regarding Deluca provisions as in the January 2003 
examination report.

During a July 2004 VA spine examination, the examiner noted 
that the most recent X-ray examination in May 2003 described 
the postoperative orthopedic intervention with a grade I 
anterolisthesis of L5 on S1 with focal lumbar degenerative 
disc.  The examiner noted that the veteran's back remained 
rather markedly symptomatic.  

The veteran complained of chronic low back pain aggravated by 
any activities such as bending or lifting.  He sometimes had 
difficulty even getting out of bed, and described pain 
radiating out of the back into both legs to the feet.  He 
noted no loss of bowel or bladder control.  The veteran 
complained that he was unable to pass a physical examination 
to get a job.  With respect to activities of daily living, 
the veteran was able to feed, bathe, groom, and dress 
himself.  He uses an analgesic balm for pain.  With respect 
to flare ups, the veteran used a TENS unit, analgesic balm 
and pain medications.  He used a cane but not daily.  He had 
not had any prescribed bedrest within the last year. 

On examination, the veteran did not have a cane or brace.  He 
was able to move slowly about the room, had no definite limp, 
and was able to stand erect.  There was a well-healed 
surgical scar in the midline of the low back.  There was no 
visible or palpable spasm noted, but he had tenderness to 
palpation in the low back region.  On range of motion 
testing, the veteran had 60 degrees of lumbar flexion and 15 
degrees of extension; 15 degrees of right and left lateral 
flexion; and 25 degrees of right and left lateral rotation.  
He had extra limitation of motion secondary to pain with the 
lumbar flexion from 60 to 50 degrees, otherwise, no other 
additional limitation of motion was noted.  

On neurological evaluation of the lower extremities, there 
were no definite focal strength deficits, but he had some 
complaints of low back pain with strength checking of the 
right foot and ankle flexors and extensors.  Reflexes were 
intact at the knees and ankles.  There was a somewhat slight 
generalized decreased sensation of the right lower extremity 
in a stocking type pattern as compared to the left.  No 
definite dermatomal distribution was demonstrated.  On 
straight leg raising examination, minimal elevation of the 
right leg caused pain in the lower back and into the leg; and 
no leg pain on elevation of the left leg.  

The report contains the following impression: Chronic low 
back pain.  L5-S1 spondylolisthesis.  Postoperative L4-5 and 
L5-S1 decompression with posterior lumbar interbody fusion 
and estimated posterior transverse process fusion with bone 
grafting.  X-ray report noted previous laminectomy of L5, 
surgical fixation of L5 with S1 and minimal spondylolisthesis 
of L5-S1.

After assessing the evidence of record in light of the 
potentially applicable criteria, the Board finds that an 
evaluation of 40 percent is warranted under the old criteria 
for rating limitation of lumbar spine motion.

The word "severe" is not defined in the VA Schedule for 
Rating Disabilities. Rather, it is the Board's responsibility 
to evaluate all the medical evidence and determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc. 
Although the criteria under Diagnostic Code 5292 were less 
defined and numerical ranges of motion were not 
provided in the prior rating criteria, guidance can be 
obtained from the amended regulations.  Looking at these 
figures for normal ranges for guidance, the medical evidence 
shows the following: limitation of forward flexion is 60 
degrees versus a normal range of 90 degrees (limited by 
1/3rd); limitation of extension of 15 degrees versus a normal 
range of 30 degrees (limited by 1/2); limitation of lateral 
flexion of 15 degrees versus a normal range of 30 degrees 
(limited by 1/2); and limitation of rotation of 25 degrees 
versus a normal range of 30 degrees ( minimal limitation).  

Considering the significant limitations shown with forward 
flexion, extension, and lateral flexion (limited by 33 or 50 
percent), the Board concludes the medical evidence 
approximates the criteria for a 40 percent rating under 
Diagnostic Code 5292.  That is, the overall limitation of 
motion of the lumbar spine, as shown by the most recent VA 
examination, is reasonably classified as severe.

Review of the entire record finds that the probative value 
and weight of the totality of the evidence is in such balance 
as to require resolution of doubt in the veteran's favor. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Accordingly, resolving 
doubt in the veteran's favor, the Board finds that the 
evidence supports an increased rating of a 40 percent 
evaluation under the old criteria of Diagnostic Code 5292.  
This increased rating would also compensate the veteran for 
the level of functional loss he now experiences.

However, the Board does not find that an evaluation in excess 
of 40 percent is warranted.  Reviewing the prior criteria 
under Diagnostic Codes 5293, the Board finds a higher rating 
cannot be granted under that code.  During recent 
examination, on neurological evaluation of the lower 
extremities, there were no definite focal strength deficits.  
The veteran had some complaints of low back pain with 
strength checking of the right foot and ankle; and straight 
leg raising of the right leg caused pain in the lower back.  
The record does not show, however, that the veteran's 
service-connected low back disability included any other 
objective neurologic abnormalities.  There is no medical 
evidence showing the disability is pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.

The Board also notes that the maximum schedular award is 40 
percent under Diagnostic Code 5292 or 5295, with respect to 
limitation of motion and lumbosacral strain, respectively.  
Hence, no greater benefit can flow to the veteran under 
either Code.  Separate ratings under Diagnostic Code 5292 and 
5295 are not assignable because each contemplates limitation 
of motion, among other things. 38 C.F.R. §§ 4.14, 4.71a 
(2004).

As to the consideration of other previous diagnostic codes 
relating to the spine that provide for an evaluation in 
excess of 40 percent (Codes 5289, 5286, 5285), a higher 
evaluation is not warranted. The Board notes that the 
veteran's claims file does not contain a diagnosis of 
ankylosis of the lumbosacral spine. (Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992)).  In the absence of ankylosis, the 
Board may not rate the veteran's service-connected low back 
disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  The service-connected condition is not the result of 
fractured vertebra.  Consequently, a rating higher than 40 
percent is not warranted for the veteran's service-connected 
low back disability under either Diagnostic Code 5286 or 
Diagnostic Code 5289.  38 C.F.R. § 4.71a (2003).

Similarly, considering the veteran's lumbosacral strain under 
the criteria that became effective September 26, 2003, an 
evaluation in excess of 40 percent is not appropriate since 
the evidence does not show unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5235 to 5243 (2004). Specifically, while the record 
shows that the veteran's range of lumbar spine motion is 
restricted, and that he experiences additional restriction 
from pain, he clearly retains a level of lumbar motion even 
when any functional loss due to pain is considered.  In the 
absence of ankylosis of any portion of the spine, an 
evaluation in excess of 40 percent under the new criteria is 
not warranted.

The competent medical evidence of record does not show that 
the veteran has any bowel or bladder impairment that would 
allow for a separate evaluation.  The medical evidence also 
does not show that veteran's service-connected low back 
disability causes any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment so as to warrant a separate rating.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1) 
(2004).  During recent examination, on neurological 
evaluation of the lower extremities, there were no definite 
focal strength deficits.  The veteran had some complaints of 
low back pain with strength checking of the right foot and 
ankle; and straight leg raising of the right leg caused pain 
in the lower back.  The record does not show, however, that 
the veteran's service-connected low back disability included 
any other objective neurologic abnormalities.  

The Board notes that the maximum schedular rating of 60 
percent was assignable under the prior criteria for 
intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  See 38 
C.F.R. 4.71a, Diagnostic Code 5293 (2003).  Except for the 
positive sign of low back pain on leg raising on the right, 
there is no medical evidence showing neurological 
abnormalities.

The amended criteria rate intervertebral disc disease (now 
reclassified as Diagnostic Code 5243) according to the number 
of incapacitating episodes the veteran experiences in the 
course of a year.  Assignment of a 60 percent rating for 
intervertebral disc syndrome is warranted when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
There is no medical evidence showing the veteran has been 
prescribed bed rest by a physician, nor does the veteran 
allege this is so.  

The Board, in reaching the conclusion above, has considered 
the veteran's arguments.  While a lay witness can attest as 
to the visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under the 
rating criteria is not probative evidence.  This is so 
because only someone qualified by knowledge, training, 
expertise, skill, or education, which the veteran is not 
shown to possess, may provide evidence requiring medical 
findings.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  Although the evidence shows significant 
limitation of motion of the lumbar spine due to the service-
connected disability, there is no evidence that the nature 
and severity of these symptoms are beyond what is 
contemplated by the applicable criteria.  The veteran has 
submitted no evidence showing that his service-connected low 
back disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that the disorder 
has necessitated frequent periods of hospitalization.  Based 
on the foregoing, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Given the nature of the veteran's service-connected low back 
disability as described above, the Board finds that there is 
no basis under any of the Diagnostic Codes discussed above 
for awarding an evaluation higher than the 40 percent rating 
granted here.  Should the veteran's disability picture change 
in the future, he may be assigned a higher evaluation.  See 
38 C.F.R. § 4.1 (2004).  At present, however, there is no 
basis for such an evaluation.

Because the Board finds that the preponderance of the 
evidence establishes that the veteran's service-connected low 
back disability does not meet the criteria for a rating 
greater than the 40 percent granted here, a higher rating 
than the 40 percent granted here is not warranted, and the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

A 40 percent rating for low back disability is granted, 
subject to the controlling regulations governing the payment 
of monetary benefits.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


